Name: Commission Regulation (EC) No 2970/95 of 19 December 1995 fixing the reference prices for fishery products for the 1996 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  prices;  fisheries
 Date Published: nan

 22. 12. 95 EN Official Journal of the European Communities No L 310/23 COMMISSION REGULATION (EC) No 2970/95 of 19 December 1995 fixing the reference prices for fishery products for the 1996 fishing year (Text with EEA relevance) Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu ­ lation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas for the carp and salmon referred to in Annex IV (A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93 (4), as amended by Regula ­ tion (EC) No 843/95 0 ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in parti ­ cular the first subparagraph of Articles 22 (6) and 23 (5) thereof, Whereas Article 22 (1 ) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product ca ­ tegory, for the products specified in Annexes I, II, III, IV (B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GAIT ; Whereas Article 23 (1 ) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) before the beginning of each marketing year ; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance with Article 11 ( 1 ) and Article 13 thereof ; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1996 fishing year by Commission Regulation (EC) No 2966/95 (3) ; Whereas, the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1996 fishing year for the products specified in Annexes I, II, III, IV (A), (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1996. (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 350, 31 . 12. 1994, p. 15. (3) See pace 8 of this Official Journal. 0 OJ No L 197, 6. 8 . 1993, p. 8 . Is) OJ No L 85, 19 . 4. 1995, p . 13 . No L 310/24 EN Official Journal of the European Communities 22. 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995 . For the Commission Emma BONINO Member of the Commission 22. 12. 95 EN Official Journal of the European Communities No L 310/25 ANNEX 1 . Reference prices of products listed m Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B C) Extra, A (') B ( ·) Herring of the species 1 0 0 - 199 199 Clupea harengus 2 0 0 187 187 ex 0302 40 05, ex 0302 40 10 and 3 0 0 117 117 ex 0302 40 98 Sardines of the species 1 0 0 235 150 Sardina pilechardus 2 0 0 235 150 ex 0302 61 10 3 0 0 363 150 4 0 0 235 150 Dogfish 1 628 460 628 418 (Squalus acanthias) 2 536 377 536 335 0302 65 20 3 293 209 293 167 Dogfish 1 506 379 474 316 (Scyliorhinus spp.) 2 506 379 442 316 0302 65 50 3 348 253 284 145 Redfish 1 0 0 908 908 (Sebastes spp.) 2 0 0 908 908 0302 69 31 and 0302 69 33 3 0 0 767 767 Cod of the species 1 1 084 1 024 783 602 Gadus morbua 2 1 084 1 024 783 602 0302 50 10 3 1 024 843 602 482 4 807 554 458 325 5 566 325 337 217 Coalfish 1 554 554 431 431 (Pollachius virens) 2 554 554 431 431 0302 63 00 3 548 548 425 425 4 468 320 234 172 Haddock 1 750 666 583 500 (Melanogrammus aeglefinus) 2 750 666 583 500 0302 62 00 3 641 541 450 308 \ 4 566 466 425 291 Whiting 1 577 541 433 289 (Merlangius merlangus) 2 577 541 433 289 0302 69 41 3 548 440 397 166 4 382 260 281 159 Ling (Molva spp.) 1 767 587 632 451 0302 69 45 2 749 569 614 433 \ 3 677 496 541 361 Mackerel of the species 1 0 0 197 197 Scomber scombrus 2 0 0 197 173 ex 0302 64 05, ex 0302 6410 and 3 0 0 197 162 ex 0302 64 98 Spanish mackerel of the species 1 0 0 246 217 Scomber japonicus 2 0 0 246 203 ex 0302 64 05, ex 0302 6410 and 3 0 0 203 165 ex 0302 64 98 4 0 0 159 101 No L 310/26 EN Official Journal of the European Communities 22. 12. 95 \ l Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') I Extra, A (') B C) Extra, A (') B C) Anchovies (Engraulis spp.) 0302 69 55 1 2 3 4 0 0 0 0 0 0 0 0 794 844 695 288 447 447 447 288 Plaice (Pleuronectes platessa) 0302 22 00  1 January to 30 April 1996  1 May to 31 December 1 996 1 2 3 4 1 2 3 4 731 731 706 552 1 005 1 005 971 759 690 690 649 487 949 949 893 670 398 398 398 373 547 547 547 514 398 398 398 373 547 547 547 514 Hake of the species Merluccius merluccius ex 0302 69 65 1 2 3 4 5 3 327 2 529 2 495 2129 1 996 3 128 2 362 2 329 1 963 1 830 2 629 1 963 1 930 1 664 1 564 2 429 1 797 1 763 1 364 1 264 Megrim (Lepidorhombus spp.) 0302 29 10 1 2 3 4 1 572 1 387 1 295 832 1 202 1 017 925 462 1 480 1 295 1 202 740 1 110 925 832 370 Ray's bream (Brama spp.) 0302 69 75 1 2 1 200 847 917 564 1 129 776 847 494 Dab (Limanda limanda) ex 0302 29 90 1 2 646 494 570 418 532 380 418 266 Flounder (Platichthys flesus) ex 0302 29 90 1 2 360 270 315 225 315 225 247 157 Albacore or longfinned tuna (Thunnus alalunga) 0302 31 10 and 0302 31 90 1 2 2 186 2 186 1 312 1 246 1 686 1 593 1 593 1 499 Cuttlefish (Sepia officinalis and Rossia macrosoma) ex 0307 41 10 1 2 3 0 0 0 0 0 0 1 023 1 023 639 767 767 384 Whole or with gutted fish head Without head I Extra, A (') B C) Extra, A (') B C) Monkfish (Lophius spp.) 0302 69 81 1 2 3 4 5 1 638 2 093 2 093 1 752 1 001 1 183 1 638 1 638 1 297 546 4 168 3 937 3 705 3 242 2316 3 242 3011 2 779 2316 1 389 22. 12. 95 EN Official Journal of the European Communities No L 310/27 Species Size (') All presentations A C ) B C) Shrimps of the species Crangon crangon ex 0306 23 31 and ex 0306 29 39 1 2 1 296 598 1 097 598 cooked in water fresh or chilled A (') B C) A (') B C) Deep-water prawns (.Pandalus borealis) ex 0306 23 10 1 2 4 743 1 674 4 185 1 674 1 141 913 Whole (') Edible crabs (Cancer pagurus) ex 0306 24 30 1 2 1 272 954 Whole Tails E (-) Extra, A (') B C) Extra, A (') B C) Norway lobster (Nephrops norvÃ ©giens) ex 0306 29 30 1 2 3 4 385 4 385 2 908 4 385 2 954 2 077 3 139 1 754 831 3 521 2 934 2 152 2 347 1 565 1 135 4 1 062 1 062 415 1 800 548 Gutted fish with head (') Whole fish (') Extra, A (') B C) Extra, A {') B C) Sole (Solea spp.) 0302 23 00 1 2 4 498 4 498 3 999 3 999 3 499 3 499 2 749 2 749 3 4 249 3 749 3 249 2 499 4 3 499 2 999 2 499 1 999 5 2 999 2 499 1 999 1 749 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 CN code Description Reference prices(ECU/tonne) A. Frozen products falling within CN codes 0303 and 0304 0303 31 10 Greenland halibut (Reinhardtius hippoglossoides) 1 598 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 259 Hake spp.) Whole fish : 0303 78 10  with or without head 931 No L 310/28 ran Official Journal of the European Communities 22. 12. 95 CN code Description Reference prices(ECU/tonne) ex 0304 20 57 Fillets :  interleaved or in industrial blocks, with bones (stan ­ dard) 1 226  interleaved or in industrial blocks, boneless 1 429  individual or fully interleaved fillets , with skin 1 274  individual or fully interleaved fillets, skinless 1 367  blocks in immediate packing weighing not more than kg 1 445 ex 0304 90 47 Minced blocks 938 ex 0304 90 47 Pieces and other meat 1 162 B. Frozen products falling within CN code 0306 : ex 0306 13 90 Shrimps Parapenaeus longirostris las other Penaeidae 3 400 6 787 C. Frozen products falling within CN code 0307 : l Squid of the genus Loligo 0307 49 35  Loligo patagÃ ³nica : whole, not cleaned cleaned 946 1 135 0307 49 31  Loligo vulgaris : whole, not cleaned cleaned 1 892 2 271 0307 49 33  Loligo pealei : whole, not cleaned cleaned 1 135 1 324 ex 0307 49 38  Loligo opalescens : whole, not cleaned cleaned 757 899 0307 49 38  other species : whole, not cleaned cleaned 1 041 1 230 0307 49 51 Squid (Ommastrephes sagittatus) : Illex spp. whole, not cleaned tube cylinder 817 1 552 2 328 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned tube cylinder 770 1 463 2195 ex 0307 99 1 1  Illex argentinus : whole, not cleaned tube cylinder 770 1 463 2 195 ex 0307 99 1 1  other species : whole, not cleaned tube cylinder 770 1 463 2 195 0307 49 01 , 0307 49 18 Cuttle fish (Sepia officinalis and Rossia macrosoma) and sÃ ©pioles (Sepiola rondelett} 1 657 0307 59 10 Octopus (Octopus spp.) 1 533 22. 12. 95 EN Official Journal of the European Communities No L 310/29 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1 604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga), frozen : 0303 41 11 , 0303 41 13, 0303 41 19 1 419 1 617 1 758 B. Yellowfin tuna (Thunnus albacares) : 1 ) weighing more than 10 kg each (') 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 1 013 1 156 1 256 2) weighing not more than 10 kg each (') : 0302 32 10, 0303 42 18 , 0303 42 38, 0303 42 58 790 901 980 C. Lisatos or stripe bellied bonito (Euthynnus (Katsuwonus) pelamis) : 0302 33 10, 0303 43 1 1 , 0303 43 13, 0303 43 19 628 716 779 D. Fish or the genus Thunnus and Euthynnus excluding Bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 10, 0302 69 21 , ex 0303 49 41 , ex 0303 49 43, ex 0303 49 49, 0303 79 21 , 0303 79 23, 0303 79 29 760 866 942 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) of Regulation (EEC) No 3759/92 : Product Form Periods from Reference prices(ECU/t) Carp falling within CN code 0301 93 00 live, weighing at 800 g least 1 1 1 1 , to 31 . 7.1996 8 , to 30.11.1996 12. to 31.12.1 996 1 375 1 654 1 654 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 12 00,  whole  3 542 ex 0303 22 00,  gutted  3 935 ex 0304 10 13,  gutted without head  4 330 ex 0304 20 13,  fillets  5 117 No L 310/30 EN Official Journal of the European Communities 22. 12. 95 5. Reference prices for the product listed in Annex IV (B) and V to Regulation (EEC) No 3759/92 Frozen and salted products falling within CN code 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) 0303 79 35 0303 79 37 Whole fish :  with or without head Fillets : 933 0304 20 35 0304 20 37  with bones ('standard')  boneless  blocks in immediate packing weighing not more than 4 kg 1 915 2 163 2 219 ex 0304 90 31 Minced blocks 1 191 ex 0304 90 31 Pieces and other meat 1 311 2. Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ pbalus) and fish of the species Boreogadus saida Whole fish : 0303 60 11 , 0303 60 19, ex 0303 79 41 f  with or without head Fillets :  interleaved or in industrial blocks, with bones ('standard')  interleaved or in industrial blocks , boneless  individual or fully interleaved fillets, with skin 1 118 2 454 2 778 2 632 0304 20 21 &lt; l  individual or fully interleaved fillets, skinless 3 038 0304 20 29  blocks in immediate packing weighing not more than 4 kg 2 966 ex 0304 90 35 ex 0304 90 38 ex 0304 90 39 V. Minced blocks 1 217 ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 Pieces and other meat 1 435 3. Coalfish (Pollachius virens) 0303 73 00 * Whole fish :  with or without head Fillets :  interleaved or in industrial blocks, (standard)  interleaved or in industrial blocks, boneless 728 1 473 1 623 0304 20 31 &lt; k  individual or fully interleaved fillets, with skin  individual or fully interleaved fillets, skinless  blocks in immediate packing weighing not more than 4 kg 1 476 1 665 1 700 ex 0304 90 41 Minced blocks 813 ex 0304 90 41 Pieces and other meat 977 22. 12. 95 EN Official Journal of the European Communities No L 310/31 Species Presentation Reference prices(ECU/tonne) 4 . Haddock (Melanogrammus aeglefinus) 0303 72 00 Whole fish :  with or without head Fillets : 984 0304 20 33 * f k  interleaved or in industrial blocks, with bones (standard)  interleaved or in industrial blocks, boneless  individual or fully interleaved fillets, with skin  individual or fully interleaved fillets, skinless  blocks in immediate packing weighing not more than 4 kg 2 198 2 772 2 537 2913 2 931 ex 0304 90 45 Minced blocks 943 ex 0304 90 45 Pieces and other meat 1 093 5. Mackerel of the specie Scomber scombrus and Scombe japonicus and fish of the species Orcynopsis unicolor 0303 74 10 &gt; 0303 74 1 1 0303 74 20 0303 79 60 0303 79 61 0303 79 62 r &gt; Whole fish :  with head  without head 411 441 0304 20 53 Fillets : 710 ex 0304 90 97 J Sides 575 6. Alaska pollack (Theragra chalcograrnma) ex 0304 20 85 Fillets :  interleaved or in industrial blocks, with bones fstandard')  interleaved or in industrial blocks, boneless 1 104 1 285 7. Swordfish (Xiphias gladius) ex 0303 79 87 Whole fish, with or without head 3 515 8 . Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Borreogadus saida 0305 62 00, 0305 69 10 Salted fish , not dried or smoked, and fish in brine &lt; 1,1 kg &gt; 1,1 kg ; &lt; 2,1 kg &gt; 2,1 kg 2 777 3019 3 381